Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 14, 2019

                                     No. 04-19-00697-CV

                   IN THE INTEREST OF V.R.S., ET AL., CHILDREN


                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA01769
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER
       Appellant Mom filed a notice of appeal challenging the trial court’s “final decree of
termination, ordered on September 27, 2019.” The clerk’s record contains the trial court’s notes
from that date, but it does not contain a signed, final order.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a). If Appellant does not timely provide written proof as ordered, this appeal will be
dismissed. See id.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2019.



                                                   ___________________________________
                                                   Luz Estrada,
                                                   Chief Deputy Clerk